The majority opinion finds no error in the trial proceedings. It approves the verdict in all except the amount. The Constitution constitutes the jury the determinator of the facts — the amount of damages is one of the important facts intrusted to the judgment of the jury. No extrinsic circumstances are made to appear why the judgment of the jury, with the approval of the district judge, should be set aside and the verdict of this court substituted. No claim is made that the jury rendered their verdict under the influence of passion or prejudice. I can discover no authority whereby this court can set aside the Constitution and substitute its verdict for that of the properly constituted jury. I therefore dissent. *Page 76